Exhibit 10.2

ATWOOD OCEANICS, INC. SALARY CONTINUATION PLAN

(Formerly the Restated Executive Life Insurance Plan)

FIRST AMENDMENT

WHEREAS, Atwood Oceanics, Inc., a Texas corporation (the “Company”), has adopted
and maintains the Atwood Oceanics, Inc. Restated Executive Life Insurance Plan
(the “Plan”) for the benefit of the Company’s executive officers and other
designated key employees; and

WHEREAS, pursuant to Section 4.1 of the Plan, the Company has reserved the right
to change, modify, amend or terminate the Plan at any time; and

WHEREAS, the Company desires to rename the Plan, to prospectively modify the
terms of the Plan regarding participation in the Plan and to update the
definition of “Change of Control” for purposes of the Plan.

NOW, THEREFORE, the Company hereby amends the Plan, effective as of May 24,
2012, as follows:

1. The Plan is hereby amended to change the name of the Plan to the “Atwood
Oceanics, Inc. Salary Continuation Plan”.

2. Section 2.1 of the Plan is hereby amended in its entirety to read as follows:

“2.1 Eligibility and Benefits. Individuals who are eligible to participate in
the Plan are those listed on Exhibit A attached hereto. The Board of Directors
of the Company (the ‘Board’) may, from time to time, designate additional
full-time key employees as eligible participants in the Plan by delivery of
written notice to such employees and amendment of Exhibit A. Such individuals
are eligible for benefits pursuant to the Plan and are referred to as
‘Executives’ for purposes of the Plan. Benefits shall be payable only in event
of the death of the Executive while the Executive is engaged in ‘active
employment’ with the Company. For purposes of the Plan, ‘active employment’
means the Executive must be working for the Company or a subsidiary of the
Company at the time of death on a full-time basis and paid regular earnings.”

3. Section 2.5 of the Plan is hereby amended in its entirety to read as follows:

“2.5 Change in Control. In the event of a termination of any Executive’s
Employment with the Company during the two and one-half year period immediately
following a Change in Control, then any Salary Continuation Agreement between
the Company and such Executive shall remain in effect, and the Company and/or
its successor shall be obligated to consider such Executive as having remained
in active employment with the Company, and such Executive shall be deemed to
remain in active employment with the Company for purposes of determining
eligibility for benefits under the Plan, until the earlier of (i) the death of
such Executive (at which time the right of the estate or the designated
beneficiaries of such Executive under the Plan and the related Salary
Continuation Agreement shall have been established), or (ii) the expiration of
the two and one-half year period following the Change in Control. For purposes
of this Plan, ‘Change in Control’ means each of the following:



--------------------------------------------------------------------------------

a. the acquisition after the Effective Date by any ‘person’ (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the ‘Exchange Act’)) (a ‘Person’) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the
combined voting power of the then outstanding capital stock of the Company
entitled to vote generally in the election of directors (the ‘Outstanding
Company Voting Securities’); provided, however, that the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company, (iv) any acquisition approved by at
least a majority of the members of the Incumbent Board (as such term is
hereinafter defined) either prior to such acquisition or within five business
days after the Company has notice of such acquisition, provided that, after such
acquisition, such Person does not beneficial own more than 50% of the combined
voting power of the Outstanding Company Voting Securities, or (v) any
acquisition by any Person pursuant to a transaction which complies with clauses
(A), (B) and (C) of subsection (c) of this Section 2.5;

b. the first day on which individuals who, as of May 1, 2012, constitute the
Board (the ‘Incumbent Board’) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to May 1, 2012 whose election or appointment, or whose
nomination for election by the Company’s shareholders, was approved by at least
a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for purposes of this definition, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

c. the consummation of (x) a reorganization, share exchange or merger involving
the Company or (y) a sale of all or substantially all of the assets of the
Company and its subsidiaries taken as a whole (other than by way of
reorganization, share exchange or merger) to any Person other than a subsidiary
of the Company (a transaction referred to in clause (x) or (y) is referred to as
a ‘Business Combination’), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the outstanding shares of common
stock of the Company (the ‘Outstanding Company Common Stock’) and Outstanding
Company Voting Securities immediately prior to such Business Combination



--------------------------------------------------------------------------------

beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding capital stock entitled to vote generally in the
election of directors (or comparable governing persons) of the Company or an
entity that, as a result of such Business Combination, owns, directly or
indirectly through one or more wholly owned subsidiaries, the Company or all or
substantially all of its assets (the ‘Resulting Entity’; such capital stock is
referred to as the ‘Outstanding Successor Voting Securities’), (B) no Person
(excluding any employee benefit plan (or related trust) of the Company or the
Resulting Entity and excluding any Person that beneficially owns 20% or more of
the combined voting power of the Outstanding Company Voting Securities prior to
such Business Combination, provided that such Person’s percentage ownership of
the combined voting power of the Outstanding Successor Voting Securities does
not increase as a result of such Business Combination) will beneficially own,
directly or indirectly, 20% or more of the combined voting power of the then
Outstanding Successor Voting Securities, and (C) at least a majority of the
members of the board of directors (or comparable governing body) of the
Resulting Entity were members of the Incumbent Board immediately prior to
consummation of such Business Combination; or

d. the adoption of a plan relating to the complete liquidation or dissolution of
the Company.”

4. Section 4.1 of the Plan is hereby amended by deleting the parenthetical
therein.

5. The Plan is hereby amended to add a new Exhibit A to the Plan in the form
attached hereto as Addendum 1 to this First Amendment.

6. All other provisions of the Plan shall remain the same and are hereby
ratified.

IN WITNESS WHEREOF, Atwood Oceanics, Inc. has executed this First Amendment to
the Atwood Oceanics, Inc. Restated Executive Life Insurance Plan this 29th day
of May, 2012, to be effective May 24, 2012.

 

ATWOOD OCEANICS, INC. By:  

/s/ Walter A. Baker

  Name:   Walter A. Baker   Title:  
Vice President, General Counsel and Corporate Secretary